Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-21-00405-CV

         SAN ANTONIO INDEPENDENT SCHOOL District and Pedro Martinez,
                           in his official capacity,
                                  Appellants

                                              v.

                                   The STATE of Texas,
                                         Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-CI-19115
                        Honorable Angelica Jimenez, Judge Presiding

          BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, this appeal is DISMISSED without
prejudice.

       All costs of this appeal are ORDERED assessed against the party who incurred them.

       The Clerk of this court is ORDERED to issue the mandate immediately.

       SIGNED September 29, 2021.


                                               _________________________________
                                               Luz Elena D. Chapa, Justice